Exhibit 10.1

AMENDMENT TO

SEPARATION AGREEMENT AND GENERAL RELEASE

This Amendment to the Separation Agreement and General Release made and entered
into on April 6, 2012 (the “Agreement”) is made and entered into this 27th day
of July (the “Amendment”), by and among Webster Financial Corporation, a
Delaware corporation (“Webster”), Webster Bank, National Association (the
“Bank”), and Jeffrey N. Brown (hereinafter “Brown”).

WHEREAS Brown has served Webster as its Executive Vice President, Human
Resources, Marketing and Communications;

WHEREAS Brown has served the Bank as its Executive Vice President, Human
Resources, Marketing and Communications; and

WHEREAS under the Agreement Brown, Webster, and the Bank have agreed that Brown
will terminate his employment relationship and resign from all positions with
Webster, the Bank, and all of their respective directly and indirectly owned
subsidiaries and affiliates effective July 31, 2012, including all employment,
officer, and other positions, under the terms and conditions of the Agreement.

WHEREAS Webster and the Bank wish to continue Brown’s employment through to
August 31, 2012 and Brown has agreed to the continuation of his employment.

NOW, THEREFORE, AND IN CONSIDERATION of the mutual promises of the parties to
this Amendment, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:

1. Continued Employment and New Employment Termination Date. Brown agrees to
continue to serve as an employee in order to assist Webster and the Bank in an
orderly transition until August 31, 2012 (the “Termination Date”), at which
point his employment with Webster and the Bank will terminate. Accordingly, and
with the exception of the resignation of all positions which under the Agreement
occurs on July 31, 2012, all references in the Agreement to the Termination Date
shall become references to August 31, 2012. After the Termination Date, Brown
shall not be entitled to the receipt of any further payments or benefits from
Webster or the Bank other than those expressly provided for in the Agreement as
modified by this Amendment.

2. Change Date References. The references to July 31, 2013 in Sections 3(b)(i)
and (iv) of the Agreement shall instead be references to August 31, 2013. The
reference in Section 11 of the Agreement to August 30, 2012 shall instead be to
September 30, 2012.

3. Pro Rata Bonus. Section 3(b)(iii) of the Agreement is hereby modified to
replace the reference to “7/12ths” with “8/12ths”. Accordingly, the pro rata
payment under Section 3(b)(iii) of the Agreement shall instead be $140,398.

4. Construction. Except as expressly provided herein, the terms and conditions
of the Agreement shall remain in full force and effect and shall be binding on
the parties.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth below.

 

WEBSTER FINANCIAL CORPORATION By:  

/s/ Gerald P. Plush

  Name: Gerald P. Plush   Title: President and Chief Operating Officer Date:
July 27, 2012 WEBSTER BANK, NATIONAL ASSOCIATION By:  

/s/ Renee P. Seefried

  Name:   Renee P. Seefried   Title:   Senior Vice President—Regulatory Group
Date: July 27, 2012 JEFFREY N. BROWN

/s/ Jeffrey N. Brown

Date: July 27, 2012

 

2